                  Case 1:20-cv-01485-RBJ Document 31 Filed 06/09/21 USDC Colorado Page 1 of 2




                                                      UNITED STATES DISTRICT COURT
                                                         DISTRICT OF COLORADO

                         Civil Case No. 1:20-cv-01485-RBJ


                         KEITH CLINGMAN,

                                               Plaintiff,

                         v.

                         DRIVE COFFEE, LLC; DRIVE COFFEE, INC;
                         and ALEX GRAPPO, an individual,

                                              Defendants.


                                  JOINT MOTION TO EXTEND DEADLINES FOR SUMMARY JUDGMENT




                              1. Following the close of discovery, counsel for both parties filed notices regarding their

                                 intent to file summary judgment motions. Dkt. 28, 29. In response, this court issued a

                                 minute order advising the parties that “there are likely genuine disputes of material fact”

                                 and encouraged the parties to devote their resources toward negotiating a resolution. Dkt.

                                 30.

                              2. The summary judgment motions are currently due June 15, 2021. Scheduling Order, Dkt.

                                 22.

                              3. Counsel for the parties have conferred, and hereby jointly request that the deadlines related

                                 to summary disposition be moved back until after such time as the parties have had the

                                 opportunity to schedule and engage in alternative dispute resolution.




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01485-RBJ Document 31 Filed 06/09/21 USDC Colorado Page 2 of 2




                             4. The parties currently intend to explore participating in private mediation. Should the parties

                                 want to participate in a settlement conference with a magistrate judge, we will seek that

                                 reference at a later date.

                             5. More specifically, the parties jointly request that the deadlines be extended to motion

                                 papers being due September 10, 2021; responses October 1, 2021; and replies (if any)

                                 October 15, 2021.

                             6. This is the first such request for an extension of time for summary judgment motions.

                             7. Currently the court has set this case for trial to start on November 15, 2021 and a trial

                                 preparation conference on October 21, 2021. Dkt. 23. If the Court grants the above

                                 requests, the parties further request that the court reschedule these to the court’s

                                 convenience for a time after a ruling on the summary judgment or, in the alternative, sine

                                 die for the time being.



                         Respectfully submitted, this 9th day of June, 2020.




                         ANDERSONDODSON, P.C.                              SUSSEX LAW, LLC

                         /s/ Penn Dodson                                   /s/ Lisa Nobles
                         Penn A. Dodson                                    Lisa Nobles
                         11 Broadway, Suite 615                            1430 Larimer St., Ste 307
                         New York, NY 10004                                Denver, CO 80202
                         212.961.7639 tel                                  (720) 223-6525
                         penn@andersondodson.com                           LNobles@sussexlawfirm.com

                         Attorney for Plaintiff                            Attorney for Defendants




ANDERSONDODSON, P.C.
                         Clingman v. Drive Coffee LLC                                          Motion to Extend MSJ Deadline
     11 Broadway
       Suite 615
                         Case No. 1:20-cv-01485-RBJ (D. Colo.)                                                       Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
